 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDN. D. Cass CompanyandLocal 154, United Furniture Workers ofAmerica,CIO.Case No. 1-CA-1690.April 22, 1955DECISION AND ORDEROn December 15, 1954, Trial Examiner Louis Plost issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner further foundthat the Respondent had not engaged in certain other unfair laborpractices alleged in the complaint and recommended dismissal of thoseallegations.Thereafter, the General Counsel and the Respondentfiled exceptions to the Intermediate report and supporting briefs.The General Counsel filed an additional brief in support of certainof the recommendations of the Trial Examiner.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case land hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions andmodifications :1.The Trial Examiner found that the Respondent had dischargedand failed to recall Arvid Labor, Laura Labor, and Laura Gravelfor discriminatory reasons.We agree that the facts support thisfinding.However, we note that the complaintalleged onlythat theRespondenthad discriminatorilyrefused to reinstate the two Laborsand Gravel after January 4, 1954.We therefore find only that, onand after January 4, 1954, the Respondent refused to reemploy ArvidLabor, Laura Labor, and Laura Gravel in violation of Section 8 (a)(3) and (1) of the Act. The Respondent's back-pay liability will alsorun only from that date.22.We do not agree with the Trial Examiner's finding that the lay-off of Francis Bowers was not discriminatory.Bowers was first employed by the Respondent on October 5, 1953.He operated a planer.Laura Labor was his helper.He was laid1 The Respondent has requestedoralargument.Thisrequest is denied as the record,includingthe exceptionsand briefs,adequatelypresents the issues and positions of theparties2 The Trial Examineralso foundthat the Respondenthad discriminated against the sameindividualsin violation of Section 8 (a) (4).As the policy of the Actwill be fully effectu-ated by a remedialorder based on a finding that the Respondent discriminatorily refusedreinstatementto the Labors and Gravel,we find it unnecessary to determine whether thisrefusal to reinstatealso violatedSection 8(a) (4).Accordingly,we do not adopt thefinding of a violation of Section 8 (a) (4), but instead shall dismiss this allegation ofthe complaint.112 NLRB No. 54. N. D. CASS COMPANY403off for the regular Christmas shutdown in 1953, but was automati-cally returned to work the first Monday in the following Januarywhen the plant reopened.About January 14, 1954, Bowers' fore-man, Olmstead, told Superintendent Bancroft that Bowers wasengaging in arguments with other employees concerning the Unionand that he was distributing union cards. Bancroft agreed with Olin-stead that the latter should try to obtain one of these cards.On Janu-ary 21, 1954, during the morning rest period in the boilerroom of theplant, Bowers discussed the Union with fellow employees, stressingthe advantages to be gained by union representation and deploringthe cowardice of some employees with respect to the issue.Fore-man Olmstead was seen shortly before and after the above discussionat the entrance to the boilerroom.As the meeting broke up he wasstanding in the doorway and was heard to say, "I think your gooseis cooked."At the time Olmstead made this remark, only Bowersand employee Culver, who testified to overhearing Olmstead's state-ment, were in the boilerroom.3As Culver was not a, union protagonist,it seems reasonable to infer that Olmsteac's remark was directed atBowers.During the lunch period of the same day, Olmstead tolda group of employees, including Bowers, that there was going to bequite an upheaval in the plant and that a lot of employees were goingto be laid off.The same afternoon, Olmstead laid off Bowers andtwo others, including Bowers' helper.Olmstead told Bowers thathe was being laid off for lack of work.Bowers testified that whenhe asked when lie would be called back, he was told ". . . if he wasme [Bowers], that he would find another job somewhere else becauseitwasn't likely that I would ever be called back to work again."The Respondent's defense is that Bowers was laid off for lack ofwork.It does not contend that he was incompetent or derelict inhis duty.The record is clear that Bowers' machine was operatingafter his layoff and that another employee was put on it full timewhile Bowers was out of work.The record further shows that fromJanuary 21, the date of Bowers' layoff, overall employment in theplant increasedand that therewas considerable recall of old em-ployees and the hiring of new ones from that date to June 15, whenBowers was finally recalled, after lie had filed unfair labor practicecharges.The Trial Examiner found that the Respondent had not sustainedits defense that it laid off and failed to recall Bowers because of "lackof work."He also found that the Respondent's antiunion animusis plain and that other employees had been discriminated against be-cause of their union activities.We agree with these findings. In-consistently, however, the Trial Examiner concluded that the GeneralOlmstead did not testify300028-50-vo1 112-27 404DECISIONS Or NATIONAL LABOR RELATIONS BOARDCounsel had failed to prove by a preponderance of the evidence thatthe Respondent had laid off Bowers for discriminatory reasons.Wedisagree with this conclusion.We believe that the only reasonableinference to be drawn from the entire record, including evidence ofthe Respondent's strong antiunion animus,' its discriminatory treat-ment of the two Labors and Gravel, its knowledge of Bowers' activi-ties in behalf of the Union, its inadequate explanation for the lay-off and failure to recall Bowers, and Foreman Olmstead's remarksbefore and at the time of the layoff, is that the Respondent laid offBowers because of his activities in behalf of the Union.'Accord-ingly, we find that by this action the Respondent violated Section8 (a) (3) and (1) of the Act.We shall therefore order the Respond-ent to reimburse Bowers for the loss suffered as the result of thediscrimination against him.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, N. D. Cass Company, Athol,Massachusetts, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Local 154, United FurnitureWorkers of America, CIO, or in any other labor organization of itsemployees, by laying off or failing to reinstate any of its employees,or in any other manner discriminating against them in regard to theirhire or tenure of employment, or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Local 154, United FurnitureWorkers of America, CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to en-gage in other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, and to refrain from any or all ofsuch activities except to the extent that such right may be affected by4 See also the Board's decision in Case No 1-CA-1488, issued August 26, 1954, involvingthe same Respondent (not reported in printed volumes of Board Decisions and Orders)5 The Respondent's unlawful motivation is further shown by the following remarks madeby Supeivisor Royal McLeanOn the day following Bowers' layoff, McLean told Bowers'wife that if Bowers had kept his mouth shut he would still be workingWhen Bowersreturned to work in June 1954. he told McLean that lie had gone to the Board about hislabor troublesMcLean said "i could have told you that a long time before this " Atthe hearing in this case, as well as in Case No 1-CA-1488, the Respondent stipulated thatMcLean was it supervisorNeai the close of the hearing, the Respondent adduced sometestimony that McLean had no supervnsoiy authority.However, at no time did it attemptto withdraw fioui its stipulation and the General Counsel, consequently made no effort tocontrovert the Respondent's evidenceThe Trial Examiner cried in finding that McLeanwas not a supervisorwe find, in accordance with the stipulation of the parties, thatMcLean was a supervisor and that, therefore, has remarks are attributable to the Re-spondent N. D. CASS COMPANY405an agreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole Arvid Labor, Laura Labor, Laura Gravel, andFrancis Bowers in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy," as modified herein, for anyloss of pay they may have suffered by reason of the Respondent's dis-crimination against them.(b)Upon request, make available to the Bo6qrd, or its agents, forexamination and copying, all payroll records and reports, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of back pay due.(c)Post at its Athol, Massachusetts, plants and warehouses, copiesof the notice attached hereto-and marked "Appendix." 6 Copies of thesaid notice, to be furnished by the Regional Director for the FirstRegion, shall, after being duly signed by the Respondent, be postedby it immediately upon receipt thereof and maintained by it for sixty(60) consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for the First Region, in writing,within ten (10) days from the date of this Order what steps theRespondent has taken to comply herewith.IT IS IIEREBY rURTIIER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges that the Respondent violated Section8 (a) (4) of the Act.MEMBER LEEDOM took no part in the consideration of the aboveDecision and Order.6 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in Local 154, UnitedFurniture Workers of America, CIO, or in any other labor organ-ization of our employees, by laying off or failing to reinstate anyof our employees or in any other manner discriminating against 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem in regard to their hire or tenure of employment or any termor condition of employment.AVE WILL NOTin any other manner interferewith, restrain, orcoerce our employees in the exercise of their right to self-organ-ization, to form, join, or assist Local 154, United Furniture Work-ers of America, CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, and to refrainfrom any or all of such activities, except to the extent that suchright may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the National Labor Relations Act.WE WILL make whole the following named employees for thediscrimination practiced against them :Arvid LaborLaura GravelLaura LaborFrancis BowersN. D. CASSCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a third amended charge duly filed by Local 154, United Furniture Workersof America, CIO, herein called the Union, that N. D. Cass Company, Athol, Massa-chusetts, herein called the Respondent, had engaged in and is now engaging incertain unfair labor practices affecting commerce, as set forth and defined in theNational Labor Relations Act, as amended, 61 Stat. 136, hereinafter referred toas the Act, the General Counsel of the National Labor Relations Board on behalfof the Board, by the Regional Director for the First Region, issued a complaintdated September 2, 1954, alleging that the Respondent had engaged in and wasengaging in unfair labor practices within the meaning of Section 8 (a) (1), (3),and (4) of the Act.Copies of the charge and the complaint together with a notice of hearing wereduly served upon the Respondent and the Union.'With respect to the unfair labor practices, the complaint as amendedalleges insubstance that the Respondent discriminatorily failed and refused to recall em-ployees Laura Labor, Arvid Labor, Laura Gravel, and Francis Bowers to workin violation of Section 8 (a) (3) and (4) and Section 2 (6) and (7) of the ActThe Respondent duly filed an answer in which it denied that it had engaged inany of the alleged unfair labor practices.Pursuantto notice a hearing was held at Athol, Massachusetts, on September 22and 23 and on October 4 and 5, 1954, before Louis Plost, the duly designatedTrial Examiner.The Geneial Counsel and the Respondent were represented bycounsel and the Union by its agent, all being hereinafter referred to in the name^ The of iginal chaige was filed April 9, 19,54, the first amended charge May 7, the secondamended charge June 10, and the third amended charge on September 2, 1954 N. D. CASS COMPANY407of their principals.The parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses,to introduce evidence bearing on the issues,to argue orally on the record,and to file briefs and/or proposed findings of factand conclusions of law with the Trial Examiner.At the opening of the hearing the Trial Examiner granted an unopposed motionby the General Counsel to dismiss the complaint as to one Bruna Bowers.A date was set for filing briefs.The time for filing was extended to Novem-ber 15 by the Chief Trial Examiner on request made after the close of the hearing.The Trial Examiner denied motions,made at the close of the General Counsel'scase-in-chief,and again at the close of the hearing, by the Respondent,to dismissthe complaintThe Respondent argued orally.Briefs have been received fromtheGeneral Counsel and the Respondent.On November 12, the General Counsel filed a motion to correct certain errorsin the official transcript.The Respondent assented to the changes.The TrialExaminer hereby grants the motion and orders the motion marked"TrialEx-aminer's Exhibit"and incorporated in the file of exhibits.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 2The Respondent is a Massachusetts corporation with its principal office and plantatAthol,Massachusetts,and an additional plant in the State of Alabama and isengaged in the manufacture and sale of wooden toys and related products.The Respondent,in the course and conduct of its business,causes, and continu-ously has caused at all times herein mentioned,large quantities of lumber andmetal fittings to the amount of more than$100,000 annually,used by it in the manu-facture of wooden toys to be purchased and transported in interstate commercefrom and through various States of the United States other than the CommonwealthofMassachusetts,and causes,and continuously has caused at all times hereinmentioned,substantial quantities of wooden toys to the amount of $250,000 annually,to be sold and transported from said plant in interstate commerce to States oftheUnited States other than the Commonwealth of Massachusetts.II.THE ORGANIZATION INVOLVEDLocal 154, United Furniture Workers of America, CIO,hereinafter referred toas the Union, is a labor organization within the meaning of Section 2 (5) of theAct, and admits employees of the Respondent to membership.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe Respondent's Athol,Massachusetts,plant is operated in two divisions,referred to in the recordas the "smallplant" or Cass Games and the "large plant"or Cass Toys.The twodivisions constitute a single unit for the purpose of collec-tive bargaining as well as for the instant matter.On a 9 (c) petition, docketed in the Board's FirstRegion asCase No 1-RC-1370,the Boardon April 9, 1953, orderedan election among the Respondent's employeesto determine a bargaining representative.The employeesselected the Union andthe Board so certifiedMay 4, 1953.On July 2, theRespondent's employees struck.On July 7, the Union fileda charge withthe FirstRegional Office alleging thattheRespondent was engaging in unfairlaborpracticeswithin themeaning ofSection 8(a) (1) and(5)of the Act. The chargewas docketed as CaseNo. 1-CA-1488.On September21, 1953, all thestrikers unconditionally applied for reinstatement.The recordof the instant case disclosesthatArvid Labor and Laura Laborwere returnedto work on September 29, not at the jobs they hadpreviously heldbut at less desirable ones.Arvid Laborwho had been a setup man,which is2 The Boardhas taken jurisdiction of the Respondent in CasesNos 1-RC-3170 and1-CA-1488 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDskilled work, in the "small plant" was returned to work in the "largeplant" operatinga nailingmachine and a bandsaw, and Laura Labor who had work in the "smallshop" at which she earned $1.26 per hour, on piecework rates, was put in the"large plant" carrying lumber away froma planerat 80 cents an hour, straight timeonly.As herein stated the Union on July 7, 1953, filed a chargealleging 8(a) (1) and(5) violations by the Respondent.On October 1, 1953, the Regional Directorissued a complaint alleging8 (a) (1)and (5).A hearing was held thereon on December 1, 1953.The Trial Examinerhearing Case No. 1-CA-1488 found that the Respondent had engaged in conduct vio-lative of Section 8 (a) (1) and (5).No objections were filed to the IntermediateReport which was therefore adopted as the Board'sDecisionand Order.At theinstanthearing the General Counsel pointed out that the Trial Examinerwho heard Case No. 1-CA-1488 did not find the strike of July 2-September 21,1953, to have been caused by the Respondent's unfair labor practices and had stated infootnote 4 to his report:The complaintalleges andthe answerdeniesthat a strike of the Respondent'semployees occurred on July 1, 1953, which was caused and prolonged by theRespondent's unfair labor practices.Thereisnoallegation that the Respond-ent refused to reinstate any striker, but the General Counsel contends that suchconduct might occur in the future.Whether the strike was or was not causedor prolonged by unfair labor practices of the Respondentis not an issueherein.Should the Respondent in the future refuse to reinstate any striker, it will thenbe time enough to consider the question.The General Counsel moved that the Trial Examiner now find the strike referred towas an unfair labor practice strike.The Trial Examiner asked on the record:TRIAL EXAMINER: Now, do you really think, Mr. Fuchs, that the fact that inthe previous hearing, the Trial Examiner failed to make a finding as to the na-ture of the strike, that you may now, after that hearing has been closed anddecided by the Board and in view of the six months statute of limitations, if itis a statute of limitations, that you may now put in evidence so that I may goback into this other hearing and make the finding for the Trial Examiner, theone that he didn't make?The General Counsel then made an offer of proof, which was rejected. In his briefthe General Counsel argues:Although the Charge was filed in the instant case over six months thereafter,this factor does not change the complexion of the strike, and the requestedfinding is not barred by Section 10 (b) of the Act.The case ofBrown and Root, Inc.and its companion case are identical pro-cedurally with the case at bar.[Brown and Root, Inc.,86 NLRB 520, 99NLRB 1031.]As in the present case, the Union, inBrown and Rootcharges violations ofSection 8 (a) (1) and (5) of the Act In both cases a strike took place andComplaints were sustained with respect to the Charge that Respondents hadviolated Section 8 (a) (5) of the Act. In the firstBrown and Rootcase norequest had been made by General Counsel that an unfair labor practicestrike finding be made. In theCasscase such a request was made on thegrounds that discrimination was anticipated.The Trial Examiner indicatedthat the question was moot but could be subsequently raisedIn the secondBrown and Rootcase, as in the second Cass case, the Unionscharged violations of Section 8 (a) (3) of the Act.The Charges were filedmore than six months after the termination of the strikes. In the secondBrown and Rootcase, the Board found that the strike was an unfair laborpractice strike and that such a finding was not barred by Section 10 (b) of theAct since the purpose of this Section was to prevent dilatory filing ofCharges and that timely Charges were filed and adjudicated with respect tothe initial unfair labor practices.However, the Trial Examiner cannot be persuaded that he make findings on evi-dence he did not hear, adduced from witnesses he did not see, especially findingsthat are to be contrary to those made by the then presiding Trial Examiner.The Board, however, is not in the same position as the Trial Examiner. Theevidence in Case No. 1-CA-1488 is still before it and the Board of coursetakes judicial notice of all previous cases and rulings. N. D. CASS COMPANY409The net result of a finding that the strike was an unfair labor practice strikewould be to cancel out the effect of Section 10 (b) of the Act on the instantcase and permit a further charge, and it found, a finding, that Arvid Labor, LauraLabor, and Laura Gravel were discriminatorily reinstated by the Respondent anddate the discrimination alleged in the instant complaint to the ending of the before-mentioned strike.However, since the Union had from July 7, 1953 (the filing of the charge),untilOctober 13, 1953 (the issuing of the complaint in Case No. 1-CA-1488),to amend the charge so as to raise the question of discriminatory reinstatement,in fact had until December 1953 to raise the issue through a new charge, andfailed to do so, it seems to the Trial Examiner such laches alone is sufficient tosustain a refusal to set aside Section 10 (b) of the Act.The Trial Examiner, therefore, despite the able presentation of the GeneralCounsel in argument and brief, adheres to his original opinion that it is not withinhis province to find on evidence not in this record and will view the case as a tubwhich must stand on its own bottom.The only evidence which the Trial Examiner will consider will be that which bearsupon the allegations of the complaint, that:Respondent did, since on or about January 4, 1954 and until the respectivedates listed alongside their names hereunder, fail and refuse to reinstatethe employees named . . . to their former or substantially equivalent posi-tions or employment:Laura Labor-May 15, 1954Arvid Labor-May 17, 1954Laura Gravel-June 1, 1954Respondent did, since on or about January 21, 1954 until June 15, 1954, failand/or refuse to reinstate the said Francis Bowers, named above .,tohis former or substantially equivalent position or employment.Certain employment practices of the Respondent must be understood in orderto fully appraise the 8 (a) (3) allegations.Shortly before Christmas the Respondent's entire plant is closed to be reopenedshortly after the first of the next year.During this time all the production em-ployees are laid off.Glen A. Bancroft, the Respondent's superintendent, testified:Q. Now, what takes place when a layoff is required?A.Well, we usually decide on how many we are intending on keeping inthe departments.We draw up a list, and then we usually have so manythatwant to be laid off anyway so we usually go around and find outthe ones that want to be laid off, and then we take the list and pick out theones that are most diversified for the type of work we are going to havecontinued in the coming year.Bancroft further testified:Q. Do you have a large turnover of help?A. I would say we turn over about completely once a year.Q. Completely?A. I would say so.However, Bancroft admitted that when the annual layoff is made only certain em-ployees are told they are being laid off, or that they will be recalled when needed, butthat the others, amounting to 50 percent of the employees, are not told anything be-cause they understand they are to return after the first of January and do so withoutfurther notice, because these employees are never "permanently" laid off.Bancroft further testified that the Respondent does not recognize any seniority ofemployment among its employees but he admitted that experienced employees areretained over inexperienced ones.He testified that the laid-off employees are notrecalled but are rehired if they reapply when needed, but he modified this testimonyby admitting that such employees are recalled by telephone, by word sent them, andby mail, and further testified that two-thirds of those laid off are always rehired.From a fair evaluation of Superintendent Bancroft's not too clear testimony itwould seem that with the possible exception of the seasonal layoff the Respondent'splant operates as does any other, with a complement of employees who are con-sidered "regulars," who although they have no seniority rights are nevertheless re-tained year after year on the basis of skill and experience which is of course acquired 410DECISIONSOF NATIONAL LABOR RELATIONS BOARDby length of service, that other employees are more or less casual help, hired only dur-ing peak production but that two-thirds of these employees may well be classed as"regular casuals"as they are reemployed after every seasonal layoff.B The discriminatory discharges1.Arvid LaborArvid Labor testified without contradiction and credibly that he was first employedby the Respondent December 15, 1950,and worked steadily until the strike(July 2,1953),always being recalled immediately following the annual"Christmas-New Yearlay off" to his job in the "small plant" where he was a setup man and operated a varietyof machines when necessary,that he testified in the representation case(1-RC-3170)being steward for the Union;that he was shop chairman on the Union's negotiatingcommittee which met with the Respondent, that he participated in the strike (July 2-September 21, 1953);served on the picket line, was recalled to work September 29,1953, after the applications for reinstatement were made September 21, but that hewas not returned to his old job in the"small plant," but was given a job in the "largeplant" at a wage of 80 cents per hour, and that he was laid off December 18, 1954,at which time he had the following conversation with Superintendent Bancroft:He says, "Iwill have to lay you off as one of them.""Well," I said, "I will haveto take it the same as the rest,but you will let me know when there is work so I cancome back again." "Yes,"he says, "I will let you know when I want you backto work." I said,"Itwon't be necessary for me to come down to the shop andtake your time, will it?"He says, "No, I will let you know."Bancroft testified he did not recall the conversation but "I usually tell them thatany way."Labor testified that he did not apply for reinstatement from the time of his layoffuntilMay 1954,3when he applied to Bancroft,that he was recalled to work by apost card from the Respondent,calling him to return on May 24, 1954; that he wasnot put back at his previous job in the "large plant" but was given a job in the ware-house at a 10-cent an hour increase in pay.Labor testified that prior to his layoff on December 18, he testified as a witnessin Case No. 1-CA-1488 4Superintendent Bancroft testified Labor was laid off on December 18, 1953:Because of his inability to turn out the amount of work that was ordinarilydone and also because of the drinking,I decided that I would let him go at thattime.With respect to Labor's work Bancroft testified that on Labor's being returned towork after the strike he operated a nailing machine, ran a sander and bandsaw, but"he wasn't able to turn out the amount of work that the average nailer machine op-erator could turn out"; that therefore it was necessary to furnish Labor help on hiswork, principally because he could not do the framing of boxes he nailed and keepup the other work as well and therefore it required"two or three"others helping Laborto "keep up with the work"one man should have done.Bancroft admitted however that except for momentary observation of Labor asBancroft walked through the plant, his only knowledge of Labor's performance camefrom the daily work report Labor was required to turn in.Labor's job was rated as piecework,although Labor testified he was always underthe impression he worked on straight time of 80 cents per hour.Under the Re-spondent's system, the employees on piecework kept a card record of each job per-formed each day which was turned into the office.Each job carried a piecework rate,if the sum of all jobs required on a piecework basis amounted to more than a day'spay at the employees' day rate, the employee received the excess,if it was less the Re-spondent absorbed it and entered the amount on the card as a "loss."The Respondent introduced Labor's work record cards,originally filled out byhim, and figured by the office.The cards cover the period October 1, 1953, to De-cember 17, 1953.The records disclose the following.October-23 days worked."Loss" on 15 days.3The charge in the instant matter was filed April 9, 1954aHeard December 1-9, 1953The Trial Examiner's report of the case reflects Labor'stestimony at the hearing, damaging to the Respondent N. D. CASS COMPANYThe "losses" for the first 2 weeks in October run as follows:3 204.113.411.911.80.612.601.523.462.281.21.681.21411A total of $28.00Of these 13 "losses," only 5 cards show that Labor operated the nailing machine.The cards show that on the days part of Labor's work was operating the nailingmachine the "losses" amount to $4.10.Labor earned his day rate or more on 14 days on which together with other workhe operated the nailing machine.The October cards also show that during the last 2 weeks of October, Labormade "loss" only on 2 days. They were:.83.30Labor testified that he was not familiar with the work he was given after thestrike.Bancroft admitted he assigned Labor to the job without any knowledge as to hisexperience on the work.Apparently Labor had learned the technique of the jobafter the first 2 weeks.The November work cards show: 15 days worked, "Losses" 5 days.The losses run:.16.91.48.75.35A total of 2.65On 4 days which show losses, Labor operated the nailing machine as part ofhis work.Of the 10 days on which Labor earned his day rate or more he operatedthe nailing machine, together with other jobs, on 9 days.InDecember the cards show that Labor worked 15 days.Only two "losses" are shown:.131.27The card showing the 1.27 "loss," also bears a notation "Machine out of order."Both days showing "loss," also show nailing.Of the 13 days showing no "loss," Labor did nailing on 11 days and framingon 9 days.He did both nailing and framing on the same days during this period.The record is clear that Labor was not criticized for the amount or character ofhiswork.The Respondent did not call Labor's direct immediate supervisor to testify asto Labor's work or ability.The Trial Examiner is convinced and finds that the work record as submittedand the record as a whole does not show that Labor was discharged in advanceof the regular Christmas layoff or that he was not later recalled when the plantordinarily resumed in January, "because of his inability to turn out the amount ofwork that was ordinarily done."The Trial Examiner finds that this reason as assigned for Labor's discharge byBancroft is an obvious pretext and not a real or valid cause therefore.With respect to the Respondent's contention that Labor was "laid off" andnot rehired promptly because of his drinking during working time, Bancroft, with-out however fixing the time, testified that Labor's forelady complained to him that 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor "was drinking on the job"; that he watched Labor "out of the window onerest period" and saw him at his car, parked about 100 feet distant, "with a bottleup to his mouth"; that he "could not see well enough to describe the bottle"; thatwhen Labor returned he asked him if he had been drinking but Labor denied it; thatbe could not smell alcohol on Labor's breath, but that he "could tell . . . by hisactions" that Labor had been drinking; he testified:TRIAL EXAMINER: Now, you say you could tell by his actions that he hadbeen drinking.Just tell us what you mean by that.THE WITNESS: There was in his voice, the way he talked.He stammered,and his actions were like a man who was in a sort of a stupor. I could notsmell anything on him.Bancroft testified that the Respondent's rules prohibited employees leaving thepremises during rest periods, but admitted that for the past 8 years the rule hadnot been communicated to the employees, either by written notice or verbally.Bancroft further testifiedthat before the above-related incident,which timehe also fixed as "a month and a half" before Labor's termination, he observedLabor and another employee drinking from a bottle at Labor's car; he testified theobservation was made from an office window during a rest period and testifiedfurther that he did not speak to Labor on this occasion but told his forelady aboutthe incident.Labor denied he ever drank liquor on the job or that Bancroft ever spoke tohim regarding such drinking or warned him regarding such conduct. Inasmuchas Labor's forelady, who allegedly complained about Labor's "drinking on the job,"was not called,and inasmuch as Bancroft did not speak to Labor regarding hisdrinking the first time he allegedly observed it, but on the second alleged observationnoted that"he stammered and his actions were like a man who was in a sort of astupor,"but did not discharge him out of hand,the Trial Examiner, if he creditedBancroft,would, at least by inference,be putting the Respondent on notice thatits superintendent was derelict in his duty, however Bancroft did not impress theTrial Examiner as a man who would in any manner act contrary to his employer'sinterest.Quite the contrary.The TrialExaminer on the entire record,as well as his observation of the twomen while testifying,does not credit Bancroft but does credit Labor to the effectthat Labor did not drink alcoholic beverages while at his work or during restperiods during working hours.Witnesses called by the Respondent to substantiate the contention that Labor'sdischarge was for the reasons given by Bancroft failed to do so, for example:Mary Jerris, who has charge of and keeps the Respondent's personnel records,testified that Bancroft hired and discharged all employees and that if an employeewas discharged for any reason other than lack of work Bancroft personally madea note on the employees' personnel record card showing the reason for the discharge.Jerris testified further that her records showed only that Labor was dischargedfor "lack of work."Joseph Henry Stiles, superintendent of the Respondent's toy trunk departmentinwhich Labor was employed, testified that Labor was laid off "because of lackof work" in mid-December 1953 because "that is our usual slack period."The Trial Examiner finds that the alleged drinking of alcoholic beveragesduring working hours by Arvid Labor in no way was a cause for his dischargefor the reason that such drinking did not take place as contended by the Re-spondent.Bancroft testified that after Labor's "layoff" and also after the plant reopenedin January 1954, there was no need for Labor as others did his work on part-timebasis and that after full-time operation of Labor's job became necessary, an em-ployee who proved greatly superior to Labor was hired, although his capabilitieswere not known to the Respondent at the time of his hiring.Bancroft testified he considered experience and skill when he retained or hiredemployeesThere can be no contention that Labor had any seniority rights withthe Respondent.As is well argued in the Respondent's brief the Respondent hadfull and complete right to discharge, transfer, hire, and recall employees.Thisright is absolute as long as the decisions made under it are not influenced by con-siderations of union affiliation or activity.The Trial Examiner has found thatLabor's layoff was not for the reasons given by the Respondent.As to Labor's recall to work, despite his admitted skill in the "small plant," andSuperintendent Bancroft's testimony that he valued skill and experience whenselecting employees, the Respondent did not recall him for work in that departmentalthough Arthur Howard Green,-the superintendent of the "small plant," testified N. D. CASS COMPANY413that at the present time the "mill room" in which Labor was employed while inthe "small plant" now has 14 employees, about the same number as employed therebefore the strike and further that some of these were hiredafterLabor was laidoff December 18.If Labor was reemployed after the strike by Bancroft for work in the "large plant"at a time Bancroft had no knowledge of Labor's skills and was put to work at ajob on which he had no experience, assumingarguendothat by December 18, hehad demonstrated that he was unfit for any job other than casual unskilled workin the "large plant," Bancroft who by this time knew of his former job as a setupman was quite inconsistent in not recalling him for work in the "small plant,"where Labor's skill would be valuable, or on the contrary not recalling him forcasual employment at unskilled work in the "large plant" especially so, since therecord shows that between January 1954, the date of Labor's layoff, and May 24,1954, the date of his recall, 13 new employees were hired into the departmentfrom which he was laid off, and more were hired into other departments includingthe "small plant."Adding to its inconsistency with respect to Labor, when hewas recalled in May, the Respondent gave Labor a job in a wholly different depart-ment at a higher wage rate.Considering all the above as viewed in the light of the Respondent's patentfailure to establish its contended reasons for Labor's layoff and its failure topromptly recall him, the Trial Examiner is compelled to the conclusion that theRespondent's inconsistencies with respect to Labor's hire and tenure of employmentspell out discrimination.The Respondent's reasons having failed there remain only those reasons advancedby the General Counsel for Labor's early layoff and untimely recall, namely, Labor'sunion membership and activities including his testifying in Case No. 1-CA-1488.The Trial Examiner so finds.The Trial Examiner finds that Arvid Labor was laid off by the Respondent onDecember 18, 1953, in advance of the regular normal Christmas layoff and wasthereafter refused reinstatement from the normal reopening of the plant in January1954 until May 24, 1954, because of his membership in and activities on behalfof the Union, including his giving testimony in Case No. 1-CA-1488, all suchconduct being in violation of Section 7 of the Act.2.Laura LaborLaura Labor is the wife of Arvid Labor.Mrs. Labor testified that she wasemployed by the Respondent in 1951 and until December 1954 had never beenlaid off, except during the regular annual Christmas shutdown and that during allthis time she automatically returned to work when the plant reopened in January.This testimony was not denied.The Trial Examiner on the above is persuaded that Laura Labor was one ofthose "regular" employees whom Bancroft never "told they were laid off untilfurther notice."Laura Labor testified that prior to the strike (July 2-September 21, 1953), sheworked in the "black board department" in the "small plant" and that she wason piecework and earned $1.26 per hour, the day rate for the job being 80 centsper hour.This was also not contradicted. It is apparent that Laura Labor was a skilledoperator.Laura Labor further testified, also without contradiction, that she was a shopsteward for the Union; that she was a member of the Union's negotiating com-mittee which met with the Respondent; that she participated in the strike and wasactive on the picket line; and that she was a witness for the Union and testifiedagainst the Respondent in Case No. 1-CA-1488.5Laura Labor further testified that prior to the strike her work was never criticized.All the above-related testimony is credited by the Trial Examiner.Mrs. Labor further testified that she applied for reinstatement together with theother strikers on September 21, 1953, but was not reemployed until September 29,at which time she was hired by Bancroft who placed her to work in the lower millroom of the "large plant"; the work she was given was to carry lumber from aplaner, an unskilled labor job paying 80 cents per hour with no piecework possible.Absent a finding that the strike was an unfair labor practice strike the GeneralCounsel cannot contend that the Respondent was under any obligation to returnLaura Labor to her former job, however the Trial Examiner is mindful of Bancroft's6 The Trial Examiner's report inCase No. I-CA-1488 bases findings of 8 (a) (15) in parton Laura Labor's testimony. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony that he considered experience when hiring employees, not so much fromthe standpoint of the employee but from the standpoint of the Respondent.Bancroft testified that when he put Laura Labor to work after the strike he didnot know her "job history" and was ignorant of the kind of work she had beendoing or was capable of doing.On cross-examination of Laura Labor (who was out of the plant during thestrike), the Respondent sought to establish that the machinery at which she hadworked in the "small plant" had been shipped from the plant during the strike andthat 19 less people were employed in the "small plant" after the strike.Howeverthis was not established.Richard J. Doolin, vice president and comptroller of the Respondent, testifiedwith respect to the moving away of machinery:There was machinery that was moved down that had been bought over aperiod of a few months prior for shipment down there.TRIAL EXAMINER- Didn't you move machinery from here to Alabama?The WITNESS. Some was bought for the purpose of moving it down.TRIAL EXAMINER: It wasn't operated here at all?The WITNESS:Well, on a standby or temporary basis.Vice-President Doolin further testified:Q. (By Mr. Fuchs) Well, your blackboard line was operated in Cass Toys,was it not, prior to the move to Alabama.A. It is still there, as far as I know.Q. So that if an employee worked at Cass Toys before you moved to Ala-bama, there would be no reason why that employee should not be still work-ing there on the same machine?A. That is right.Laura Labor testified that on December 18, 1953, her immediate foreman, MerleOlmstead, told her she would be discharged as follows:Merle said, "I have got to lay you off tonight," and I told him, "That isall right."He said, "I have talked to Mr. Bancroft and told Mr. Bancroftthat it was not essential to lay you people off because there was plenty of workfor everybody," but he said Mr Bancroft wouldn't listen.Olmstead was notcalled to testify as to this incident.Bancroft did not deny it as attributed to him.The Trial Examiner credits Laura Labor.Mrs Labor further testified, credibly,that Olmstead then told her "they will call me back when they needed me."Laura Labor was not recalled at the time of the regular reopening and not offeredwork by the Respondent until May 5, 1954, despite the admission by SuperintendentBancroft that no cut back in work was ordered or made in the "lower mill room,"where Laura Labor was employed, until January 21.Itwas not denied that Laura Labor performed many skilled jobs '-in the "smallplant," yet although the record is clear that new employees were hired for the"small plant" while Laura Labor was off work from December to May, and thesenew employees worked at jobs she had previously performed, she was not calledfor work there, although skill and experience were a factor considered in choosingemployees.It is also clear that during the period of her unemployment more than a dozennew employees were hired for the "large plant" mill room.Conclusions as to Laura LaborConsidering the fact that Laura Labor, who was an active union member, anofficer in the Union, and an employee who testified against the Respondent in anunfair labor practice case, together with the fact that she was capable of highlyskilled work and earned a high rate of pay, was not returned to her former work atthe end of a strike but was given a low paid inferior job and was laid off from thisjob at a time when there was work for her and not recalled for approximately 5months, although the department in which she was working was not "cut back"until after she was laid off and then only slightly reduced, and that thereafter whileshe was kept out of employment new people were hired into the department andplant and new people were also hired into the department in which she workedbefore the strike to do work she had done there for a long period of time, the TrialExaminer is convinced that the reason for her layoff and untimely recall was some-thing other than the assigned reason of "lack of work." N. D. CASS COMPANY415Furthermore when the Trial Examiner considers that Laura Labor is the wife ofan employee found to have been discriminated against by the Respondent for exactlythe same union activities as engaged in by her, he cannot but recall the first Biblicalinjunction regarding marriage,6and be persuaded that the marriage relationship ofthe two employees also served to determine the Respondent's discrimination againsther.On the entire record, the evidence considered as a whole,and the demeanor ofthe witnesses the Trial Examiner finds that the Respondent laid off Laura Labor andthereafter failed to recall her promptly because of her membership in and activitieson behalf of the Union,including her testifying in Case No.1-CA-1488, and findsthat such conduct is violative of Section 7 of the Act.3.Laura GravelLaura Gravel testified she worked for the Respondent "off and on" from 1938to 1951, as during this period she took leave because of her husband's illness,testifying:It was because I couldn't work. 1 had to be with him part of the time.Gravel further testified that from February 12, 1951, until her last "layoff" on.December 18, 1953, that, with the exception of the time she was out on strike, sheworked steadily in the Respondent's plant, that after the usual Christmas layoffs shewas "always returned the day after the shop opened up" in January; that she partici-pated in the strike, was active on the Union's picket line, and became a union steward;that she testified in Case No. l-CA-1488; 7 that after the strike (September 2, 1953),she was returned to work in the "lower mill room" where she operated a pull saw,under Foreman Merle Olmstead; and that during her employment from 1951 she hadbeen on various jobs:I have been a stitcher on the sewing machine each year. I have madeerasersI have put legs on blackboards, and I have tended to the sticker. Ihave run the pull sawGravel was laid off on December 18, 1953She testified that immediately precedingthe layoff her foreman, Merle Olmstead, held the following conversation with her:He came over and told me that he was sorry but he guessed he would have todo it.I said, "Yes, I suppose I am going to be laid off."He said yes. Isays, "Well, will I come back when they start up?"He says, "No, you will havetowait untilMr. Bancroft calls you."Olmstead was not called to testify.The Trial Examiner credits all the above-related testimony, which was not contradicted.The record is clear that Gravel and Laura Labor, found to have been discriminatedagainst by the Respondent, were the only employees in the "lower mill room" "laidoff" on December 18.It has been found that Olmstead also laid off Laura Labor, telling her at the timethat her layoff was not necessary and that he had told Bancroft so 8Gravel was not recalled at the time the plant reopened after the Christmas shut-down. She testified that in February she asked Bancroft "if there was any chance"of her obtaining work and that Bancroft said "no," and that some time in March sheagain went to the plant and "asked him [Bancroft] for a job, but "he told me he wassorry but he couldn't use me."Gravel was recalled to work by the Respondent May 5, 1954.Bancroft testified that prior to 1954 the Respondent manufactured summer furni-ture during slack work periods and that Gravel worked on this furniture but that shewas "laid off" solely for inefficiency.He testified:6 Genesis 2 24Therefore shall a man leave his father and his mother,and shall cleaveunto his wifeandthey shall beone flesh4 The Trial Examiner's report in Case No 1-CA-1488 bases findings of 8 (a) (1) on hertestimony and discredits Superintendent Bancroft's testimony relating to Gravel.8In its brief the Respondent arguesItmust be noted with significance that Merle Olmstead did not testify, the GeneralCounsel and the Union made no request to take Olmstead's deposition, not was it shownthat he was not unavailable to testifyOlmstead was a supervisor in the Respondent's plantThe burden to disprove statementsattributed to him is on the Respondent 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. (By Judge Rose.)Did you put her in any other place in the plant?A. I have had her in several other spots. I tried to work her, but she wasjust inefficient.Mary Jerris, who was in charge of the Respondent's personnel records and whotestified (as found herein) that if an employee was let go for any reason other thanlack of work then Superintendent Bancroft noted thereason onthe employee's per-sonnelrecord card, testified as follows, from personnel cards in her possession, thatGravel had been employed by the Respondent from 1938 with breaks in 1953, 1945,and 1946 and further testified:Q. Suppose you give me the last continuous date of employment up toDecember 18th.A. The last one was February 12, 1951.Q. And then she was employed continuously through December 18, 1953.A. Right.Q. She was laid off for lack of work according to this notation.A. Yes.Q.December 18, 1953, I meant.And is there any comment in Mr. Bancroft'shandwriting or in his initials about Mrs. Gravel's being inefficient?A. No.[Emphasis supplied.]The record discloses that Gravel was replaced on her job by a recently employedwoman and that all those persons who were employed both in the "lower mill" roomand throughout the plant during the period Mr. and Mrs. Labor were discriminatorilydenied employment by the Respondent were of course also employed during theperiod Gravel was denied work.As hereinabove set out Gravel testified that from 1951 to her layoff she not onlywas a "stitcher" on furniture "each year" but worked at various other jobs notconnected with the slack season furniture manufacture.The Trial Examiner is at a loss to understand how an employee who was "justinefficient" evaded discharge from 1938 to 1953; was never "laid off" except duringthe annual shutdown; was always recalled assoon asthe plant reopened after eachshutdown; and even rehired after each time she quit work because of the illness ofher husband.This puzzle together with Gravel's work record, as kept by the Re-spondent, in the opinion of the Trial Examiner marks the Respondent's excuse forher "layoff" as spurious.On the evidence considered as a whole, and his observation of the witnesses, theTrial Examiner does not credit Bancroft's testimony that he terminated Gravel andfailed to promptly recall her because of her inefficiency.To the Trial Examinerit is plainthat Laura Gravelwas "laidoff" and not promptlyrecalled by the Respondent,9 because of her membershipin and activitieson behalfof the Union, including her testifying in Case No. 1-CA-1488, and was thereforeviolative of Section 7 of the Act.Conclusions as to Arvid Labor, Laura Labor, and Laura GravelThe Trial Examiner is convinced and finds on all the evidence in the case, includ-ing the fact that the Respondent failed to establish its contentions with respect tothe reasonsfor the discharge of Arvid Labor, Laura Labor, and Laura Gravel, thatthe reasons advanced by the General Counsel for discharges are well supported bythe record and therefore finds on all the evidence considered as a whole that theRespondent discharged Arvid Labor, Laura Labor, and Laura Gravel on December18, 1953, and thereafter failed to recall them in January 1954 because of their mem-bership in and activities on behalf of the Union and has thereby discriminated inregard to their hire and tenure of employment, discouraged membership in a labororganization, and has interfered with, restrained, and coerced employees in theexercise of rights guaranteed in Section 7 of the Act, more particularly Section 8 (a)(3) and (4) and Section 8 (a) (1) thereof.C. The alleged discriminatory dischargeFrancis E. BowersFrancis E. Bowers testified he was first employed by the Respondent October 5,1953, after the strike herein referred to; that he worked under Foreman Merle Olm-stead in the "lower mill room," operating a planer, at which job his helper was LauraQ As in the other cases her recall came only after the charge herein was filed. N. D. CASS COMPANY417Labor,who "took away"from the planer until December 18 when she was "laid off"being replaced first by a woman worker for 1 day and then by one Sweeney who con-tinued on the job "until the day we were both laid off";and that he was laid offfor the regular Christmas shutdown in 1953 and was automatically returned to work"the first Monday"in January 1954, when the plant was reopened.Bowers further testified that on January 21,1954, during a rest period,from 9:20to 9:30 a. in., "Blackie Sawyer, Royal McLean,Ray Culver,and myself"were in theplant boilerroom and "the subject of the Union was brought up and I talked a gooddeal about the Union";that he was"for the Union"but the others,with the exceptionof one man,not identified,were against it; and that he explained union benefits, suchas insurance and safety measures to them, and:I told them,the boys, I said, "If you didn't hide behind the lumber pilewhen you wanted to talk, the union would be stronger in the shop."Bowers further testified that when he had entered the boilerroom he had brushedagainst Foreman Olmstead, and that he again saw Olmstead entering the room ashe left.According to Bowers he was a member of the Union and had so indicated to fellowemployees in the boilerroom"quite a few times," and while Royal McLean waspresent, however he altered his testimony as to McLean's presence in the boilerroomon January 21, testifying:Iwouldn't say positively that he was there. I couldn't be absolutely positive thathe was there.Most of the days he was in there.On cross-examination,he testified that McLean"might have been there and might nothave been there" and again testified:Iwouldn't say positively that he was in there every day.He might have beenthere one day and might not have been.I know he was there the 21st on theday I was talking.Royal McLean,called by the Respondent,denied he had ever been in the boiler-room during January 1954 together with Bowers, or with a group in which Bowerswas includedHe testified that he did see Bowers"going in and coming out" of theboilerroom;that the only times he saw Bowers in the boilerrom was momentarilyas they may have passed in the doorway as Bowers came in and he left but that hewas never actually in the room with Bowers.Bowers' testimony regarding the boilerroom incident was confusing.McLean'swas equally so and was further obscured by the fact that McLean evaded giving directanswers.The General Counsel sought to show that Royal McLean was a foreman,however,the record shows that McLean had no such supervisory authority as to make hisconduct binding on the Respondent with respect to labor relations.The confusion as to the boilerroom discussion or discussions was heightened byfurther testimony.Chester Culver called by the General Counsel,testified that Bowers, McLean, "afellow named Blackie," and himself spent a rest period in the boilerroom on January21.Regarding any conversation at the time Culver testified:Q.Were you talking among yourselves?A.We did.Q. And did Mr.Bowers do some talking?Did he say something?A. I had done the talking first.Q. And then what did Mr. Bowers say?A. After I spoke,he said that he thought it would be a good idea for theunion to get in.That is all he said.Q. And you had a general discussion.Did you have a general discussion?A. No.Q. Did you talk about it?A. No.According to Culver "just before the bell rang," marking the end of the rest period,he noticed Foreman Olmstead "right in the door way, about two feet from me" andthat just before the men left Olmstead remarked,"I think your goose is cooked."He then changed his testimony to be that he "couldn't say" if Olmstead's remarkwas made at this time or "a day or two later."As to whether or not Bowers was terminated the day of the incident in the boiler-room, Culver testified: 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. (By Judge Rose) Do you recall when you talked to me that you said tome definitely that Mr Bowers was laid off about three days later after the con-versation in the boilerroom?A. That is what I should think.Q. That is what you told me.A. I ain't sure, but I know it was somewhere around two or three days, Ithink.Now they tell me it wasn't. That it was the same night.Q.Who told you that it was the same night?A. The boys in the shop.Q When did they tell you that?A. Today.Q. Up to the time that somebody told you that, you believed it was two orthree days laterA. Yes, two or three days later.In complete fairness to the witness, as well as the General Counsel and the Re-spondent's attorney the Trial Examiner points out that Culver apparently was veryhard of hearing and it was clear that his ailment prevented him from grasping thequestions as put to him.Bowers further testified that during the lunch hour of the same day as the boiler-room incident (January 21), Olmstead told a group of employees, including Bowers,"there was going to be quite an upheaval in the shop.Quite a lot were going to belaid off"; that at 3.30 p. m. Olmstead told him he was being laid off for "lack ofwork"; that he asked Olmstead when he would be called back and that:He said that if he was me, that he would find another job somewhere else be-cause it wasn't likely that I would ever be called back to work again.As found herein Olmstead did not testify.Bowers was recalled to work by the Respondent June 15, 1954.Bancroft testified that Bowers was "laid off" for "lack of work"; that PresidentCass had "cancelled out the orders in the mill room"; that the "cut back" amountto 40 percent in production; and that therefore he let 3 millroom men go, meaning2 in the millroom proper, namely, Bowers and his helper, Sweeney, and 1 man inthe warehouse.At the time, Sweeney had enlisted in the Marine Corps and was waiting call toservice.The record is clear that Bowers' machine was operated after his layoff andan employee was put on It full time while Bowers was out of work. The record fur-ther discloses that from January 21, 1954 (the day of the layoff), overall employ-ment in the plant increasedAn increase in employment and at the same time a 40 percent cut in productionare hardly probableBowers testified without contradiction that his work was never criticized and thereis no contention that he was not fully competent.The record is clear that there was considerable new hiring during the period Jan-uary 21-June 15 while Bowers was off work. Of course the Respondent had a rightto lay off Bowers and not recall him for any reason whatever, or for no reason atallprovided Bowers' legitimate union activity and membership did not enter intothe termination of his employment.If Bowers' union sympathies or activities, no matter how slight, caused his layoffand thereafter his late recall, then the matter becomes one of illegal discrimination.Bancroft admitted that "a week or so" before Bowers was laid off Foreman Olm-stead told him (Bancroft) "there had been some kind of an argument in the boiler-room" and that Bowers had been causing some trouble about the Union down there.He further admitted that Olmstead told him Bowers was distributing membershipcards for the Union and stated he (Olmstead) "was going to see if he could get one"and that with respect to this suggestion he told Olmstead, "0. K " and at the sametime told Olmstead that Bowers' passing out cards was "perfectly all right" if con-fined to other than company time, and told Olmstead to so inform Bowers.Conclusion as to Francis E. BowersIn sum the record does not disclose any union activity by Bowers other than a restperiod conversation, however, the Respondent had received a report from Fore-man Olmstead that Bowers had engaged in an argument regarding the Union, was"causing trouble," and was distributing union applications.Bowers testified that during the boilerroom discussion, which forms the base forthe union activity which attracted the Respondent's attention to him and allegedly N. D. CASS COMPANY419brought forth Foreman Olmstead's statement that Bowers' "goose was cooked," astatement not heard by Bowers,one of those present also favored the Union, and wasnot thereafter laid off. Incidentally it must be pointed out that Bowers' wife who wasalso employed in the plant, and who at Bowers' request asked for his reinstatementon several occasions was not laid off.The Respondent's sole reason for Bowers' layoff, namely, "lack of work" is notsupported by the record, nor is the failure to recall him promptly for the samereason sustained.Bowers was not an impressive witnessThe witness called to sustain Bowers' testi-mony that he advocated the Union, and who also volunteered the damaging remarkby the foreman, did not add weight to the General Counsel's caseHowever, Fore-man Olmstead, the one witness who could have shed light on the incident as well, asothers found herein, was not called.The Respondent's antiunion animus is plain and discrimination in hire and tenureof employment has been found; still, the Trial Examiner is convinced that on the en-tire record and all the evidence considered as a whole a finding that the Respondentillegally discriminated against Bowers would in reality be based on an inference thatthe Respondent was seeking to rid itself of any employee who favored the Union.The Trial Examiner does not believe that this inference can be drawn on therecord but the matter is not free from strong doubt.Being of the opinion that the record by a preponderance of the evidence failsto sustain the allegation that Bowers was discriminatorily laid off and thereafterdenied timely reemployment from January 21 to June 15, 1954, the Trial Exam-iner will therefore recommend that the complaint be dismissed insofar as it allegesthat the Respondent discriminated in the hire and tenure of the employment ofFrancis E. Bowers within the meaning of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section 1, above, havea close, intimate, and substantial relation to trade, traffic, and commerce in the sev-eral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerceV.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, it will be recommended that the Respondent cease and desist theretrom andtake certain affirmative action which the Trial Examiner finds necessary to effectu-ate the policies of the Act.Having found that the Respondent has discriminated in regard to the hire andtenure of employment of Arvid Labor, Laura Labor, and Laura Gravel within themeaning of Section 8 (a) (3) and (4) of the Act,l° the Trial Examiner will rec-ommend that the Respondent make the aforementioned employees whole forany loss of pay they may have suffered by reason of such discrimination, by pay-ment to each of them of a sum of money equal to that which each normally wouldhave earned as wages from the date of the discrimination to the date of reinstate-ment, less any net earnings during such period In computing the amount of backpay due to the discriminatees for this period, the customary formula of the Boaidset forth F. W.Woolworth Company,90 NLRB 289, shall be applied, and theRespondent shall make available to the Board payroll and other records to facil-itate the checking of the amount due.Although it may seem that no more than loss of wages is involved in any rem-edy, this is not so, because discrimination in hire and tenure of employment "goesto the very heart of the Act " The Trial Examiner will therefore recommend thatthe Respondent cease and desist from in any manner infringing upon the rightsof employees as guaranteed by Section 7 of the Act.iiUpon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:10 As the discrimina tees have been returned to work no recommendation of reinstatementis necessarySuperintendent Bancroft testified that Arvid Labor was not working at thetime of hearing because of an accidentAs the General Counsel did not pursue the matterthe Trial Examiner believes this absence from woik was temporary,L R B v Entwistle 1tfg Co,120 F 2d 532 (C A 4)369028-56-vol 112-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondent, N. D. Cass Company, Athol, Massachusetts, is engaged incommerce within the meaning of Section 2 (b) and (7) of the Act.2.Local 154, United Furniture Workers of America, CIO, is a labororganiza-tion within the meaning of Section 2 (5) of the Act.3.By discriminating in regard to the hire and tenure of employment of ArvidLabor, Laura Labor, and Laura Gravel, the Respondent has engagedin and isengaging in unfair labor practices within the meaning of Section 8 (a) (3) and(4) of the Act.4.By such discrimination which is also interfering with, restraining, and coerc-ing employees in the exercise of the rights guaranteed in Section 7 of the Act, theRespondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.6.The Respondent has not engaged in unfair labor practices against Francis E.Bowers.[Recommendations omitted from publication.]Union News CompanyandRetailWholesale and DepartmentStore Union, Local 506, Retail,Wholesale and Department StoreUnion,CIO.Case No. 10-CA-1611.April 22, 1955DECISION AND ORDEROn December 3, 1953, Trial Examiner Bertram G. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in this caseand hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner only insofar as they are consistent with thisDecision and Order.i1.The complaint herein alleges, in substance, that the Respondentviolated Section 8 (a) (3) of the Act by discharging four employees,Bernice Louise Hood, Almogene Nix, Alice B. England, and JuliaMae McClusky, all employees at the Respondent's restaurant located1 After the hearing the General Counsel, the Respondent, and the Charging Union stipu-lated that the total gross annual sales of the Respondent's interstate restaurant chain forthe year 1953 exceeded $10,000,000This stipulation is hereby received and made part ofthe recordWe find that the Respondent is engaged in commerce within the meaning ofthe Act and that it meets the jurisdictional standards for the restaurant industry. SeeBsckfords Inc,110 NLRB 1904.112 NLRB No. 57.